Citation Nr: 1453149	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois, which declined to reopen the previously denied claim of entitlement to service connection for a low back disability on the basis that new and material evidence had not been submitted.

In May 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois. A transcript of the hearing has been associated with the claims file. 

A review of the VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the transcript of the May 2014 Board hearing.

The issue of entitlement to service connection for a low back disability, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 1969 rating decision, the RO denied service connection for a low back disability; the Veteran did not perfect an appeal. 

2. The evidence received since the May 1969 rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1969 rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.201, 20.302 (2014).

 2. New and material evidence has been received to reopen the claim for service connection for a low back disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A.      § 7105; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The May 1969 rating decision denied service connection for a low back disability on the basis that there was no evidence that the Veteran's preexisting low back disability was aggravated by service. The Veteran did submit any evidence or a notice of disagreement within one year and the May 1969 rating decision is thus final. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Newly received evidence, in pertinent part, includes the Veteran's assertions, and those of his spouse, rendered at the time of the May 2014 Board hearing. At that time, the Veteran reported that he has experienced recurrent back pain since service to the present time, and his spouse reported that the Veteran has experienced recurrent back pain since she married him after service. The Veteran described his in-service back injury, which he claims aggravated his preexisting back disability. Such was not of record at the time of the May 1969 rating decision. This evidence is new, as it is not cumulative or redundant of evidence previously of record, and it is material, as it raises a reasonable possibility of substantiating the claim. 38 C.F.R.    § 3.303(b); see Shade, 24 Vet. App. at 117. 

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits; however, further development is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

The precise nature of the Veteran's current low back disability is unclear. The Veteran is competent to report low back pain and his service treatment records indicate that he was diagnosed with back strain during service. On remand, the Veteran should be afforded a VA examination to determine the precise nature of his current low back disability, and to determine if the Veteran, by clear and unmistakable evidence, had a preexisting low back disability that was not aggravated by service, or in the alternative, if any current low back disability is related to service.

The private treatment records associated with the claims file are dated from March 1994 to January 2010. The Veteran should be afforded the opportunity to supplement the record with updated private treatment records, or request VA's assistance in obtaining such. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him an opportunity to supplement the record, or request VA's assistance in doing so, with his private treatment records dated after January 2010. Attempt to obtain any identified and authorized records.

2. After updated private treatment records have been associated with the claims file, if any, schedule the Veteran for a VA examination. The examiner should determine the precise nature of the Veteran's current low back disability. Any indicated evaluations, studies, and tests should be conducted. The examiner should respond to the following inquiries:

(a) Considering the Veteran's July 1965 service entry examination and history, and October 1965 private treatment record, did he clearly and unmistakably (i.e., it is medically undebatable) have a low back disability prior to service?

(b) If he did, is there also clear and unmistakable (medically undebatable) evidence that his preexisting low back disability was not aggravated beyond its natural progression during service, including consideration of his reports and treatment for low back pain from February 1966 to June 1967 and his lay statements as to an in-service low back injury?

(c) If he did not, is it at least as likely as not that a low back disability was incurred in service, including consideration of the Veteran's reports and treatment for low back pain dated from February 1966 to June 1967 and his lay statements as to an in-service low back injury?

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history. It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof. "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Then, readjudicate the Veteran's claim in light of the additional evidence. If his claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


